Case 2:19-cv-02453-CDJ Document 1 Filed 06/05/19 Page 1 of 18
Case 2:19-cv-02453-CDJ Document 1 Filed 06/05/19 Page 2 of 18
                                   ·1:
                                         ~n
                                      , .W   J u~
                                Case 2:19-cv-02453-CDJ Document 1 Filed 06/05/19 Page 3 of 18

                                    ~      Monn" EA~'l;!'R.~
                                                                                       STATES DISTRICT COLRT
                                                                                          DISTRICT           oF
                                                                                                     PENNSYl.VANIA
                                                                                                                                                  /di /Yf/, /}I/L :2
                                                                                                                                               L 7--vv ,_.,,er Y Jo
                                       ~-'           •. -                           DESIG~ATION FORM                                           'if) 9    ") 4: 5 3
                             (to be used by counsel or prose plaintiff to indicate the category of the case for the purpose of assignment to tl#>approprrate calef:'Jar}

Address of Plaintiff                                                502 Hidden Forest Court, Fairless Hills, PA 19030
                                                                                  - -            -   -       - -   ---    . -    -     - -     -     -·   -   -

 Address of Defendant.                                                      353 54 E. Canal Street, Alloway, NJ 08001

Place of Accident, Incident or Transaction.                                                    State Road, Philadelphia County, PA


RELATED CASE, IF ANY:

Case Number                                                               Judge _                                                      Date Ternunated                     -- - -     -
C1v1l cases are deemed related when Yes 1s answered to any of the followmg questions

         Is this case related to property mcluded m an earher numbered suit pendmg or withm one year                                      YesD                    No[Z]
         previously termmated actton m this court 9

2        Does this case mvolve the same issue of fact or grow out of the same transaction as a pnor smt                                   YesD                    No[Z]
         pendmg or withm one year previously termmated action m this court 9

 3       Does this case mvolve the vahd1ty or mfnngement of a patent already m smt or any earher                                          YesO                    No [Z]
         numbered case pendmg or withm one year prev10usly termmated act10n of this court 9

4        ls this case a second or successive habeas corpus, social secunty appeal, or pro se ctv1l nghts
         case filed by the same md1v1dual 9
                                                                                                                                          YesD                    No   [Z]
I certify that, to my knowledge, the withm case
this court except as noted above

 DATE __ _              v_,,.£-/1- _                                                                                                                 !'£~-~--
                                                                                                                                                         fl/
                                                                                                                                                     Attorney ID   #    applicable}


 CIVIL: (Place a         ~   in one category only)

A                  Federal Question      Case~                                                           8   Diversity Jurisdiction Cases:

01                lndemmty Contract, Marme Contract, and All Other Contracts                          01           Insurance Contract and Other Contracts
0        2        rELA                                                                                0 2          Airplane Personal Injury
0        3        Jones Act-Personal Injury                                                           0 3          Assault, Defamat10n
0

                                                                                                     ~l
         4        Antitrust                                                                                        Marme Personal Injury

a~
0        7
                  Patent
                  Labor-Management Relations
                  ClVll Rights
                                                                                                                   Motor Vehicle Personal Injury
                                                                                                                   Other Personal Injury (Please specify)
                                                                                                                   Products Liab1ltty
0        8        Habeas Corpus                                                                       0      8     Products Liab1hty Asbestos
                                                                                                      0
B
o
  io      11
                  Secunt1es Act(s) Cases
                  Social Secunty Review Cases
                  All other Federal Question Cases
                                                                                                             9     All other D1vers1ty Cases
                                                                                                                   (Please spec1ft)

                  (Please speofy) _



                                                                                    ARBITRATION CERTIFICATION
                                                            (The ejfec t of this certification is to remove the case from eflg1b1ilty for arb1tratton}

                        Paul K. Leary, Jr.                          • counsel of record or prose plamliff. do hereby certify

                  Pursuant to I .ocal C1v1J Rule 53 2, § 3(c) (2), that to the best of my knowledge and behef, the damages recoverable m this clVll action case
                  exceed the sum of $150,000 00 exclusive of mterest and costs

                  Rehef other than monetary damages 1s sought


DATE           06/05/2019                                              ~~                                                                                     85402
                                                                                                                                                     Attorney ID # (tf appluable;

NOTE A tnal de novo \\<Ill be a lnal by Jury only 1fthere has been comphanc:e               with~    RC P l8
                                                                                                                                                   JUN -5 2019
Clv 6()9 (5 '2f) t 8)
Case 2:19-cv-02453-CDJ Document 1 Filed 06/05/19 Page 4 of 18
Case 2:19-cv-02453-CDJ Document 1 Filed 06/05/19 Page 5 of 18
Case 2:19-cv-02453-CDJ Document 1 Filed 06/05/19 Page 6 of 18
Case 2:19-cv-02453-CDJ Document 1 Filed 06/05/19 Page 7 of 18
Case 2:19-cv-02453-CDJ Document 1 Filed 06/05/19 Page 8 of 18
Case 2:19-cv-02453-CDJ Document 1 Filed 06/05/19 Page 9 of 18
Case 2:19-cv-02453-CDJ Document 1 Filed 06/05/19 Page 10 of 18
Case 2:19-cv-02453-CDJ Document 1 Filed 06/05/19 Page 11 of 18
Case 2:19-cv-02453-CDJ Document 1 Filed 06/05/19 Page 12 of 18
Case 2:19-cv-02453-CDJ Document 1 Filed 06/05/19 Page 13 of 18
Case 2:19-cv-02453-CDJ Document 1 Filed 06/05/19 Page 14 of 18
Case 2:19-cv-02453-CDJ Document 1 Filed 06/05/19 Page 15 of 18
Case 2:19-cv-02453-CDJ Document 1 Filed 06/05/19 Page 16 of 18
Case 2:19-cv-02453-CDJ Document 1 Filed 06/05/19 Page 17 of 18
Case 2:19-cv-02453-CDJ Document 1 Filed 06/05/19 Page 18 of 18
